DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a middle of the first main pipe portion” and “a middle of the second main pipe portion”.  The position referenced by the term “a middle” is unclear because “middle” could refer to the center of a structure or to any position that is in between the ends of the structure.  For the remainder of this Action, it is assumed that the “middle” refers to a position in between the ends of a recited structure.
Claim 4 recites the limitation "the other end of the second straight pipe portion" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other end of the first curved pipe portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a water supply passage” in lines 11-12 and again in line 16.  It is unclear if these recitations refer to the same structure.  For clarity, the second recitation should be amended to read “the water supply passage”, “a second water supply passage”, or similar as appropriate.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150148608 A1 by Fukushima et al. (hereinafter “Fukushima”) in view of US 20190350441 A1 by Saiga (hereinafter “Saiga”).
Regarding Claim 1, Fukushima discloses an ultrasound endoscope (ultrasonic endoscope apparatus 10) comprising: a distal-end-part body that is provided on a distal end side of an insertion unit of an endoscope in a direction of a longitudinal axis (elongated tube 11 with distal end; [0039-40]; Fig. 1); a first opening portion that is provided in the distal-end-part body (distal opening of balloon channel 26); a second opening portion that is provided in the distal-end-part body (distal opening of fluid channel 25; [0042]; Fig. 1); 
a first pipe that is connected to the first opening portion (balloon channel 26); and a second pipe that is connected to the second opening portion (fluid channel 25; [0042]; Fig. 1), wherein the first pipe includes a first main pipe portion of which one end is connected to the first opening portion (discharge conduit 35 with balloon channel 26), and a first branch pipe portion that is branched from a first branch position present in a middle of the first main pipe portion (delivery conduit 34 intersects with balloon channel 26; [0044]; Fig. 1), 
the first main pipe portion is a linear pipe line portion extending in a direction of a first pipe axis (discharge conduit 35 with balloon channel 26 extends longitudinally), the first branch pipe portion includes a first straight pipe portion that is offset from the first main pipe portion in a direction orthogonal to the direction of the first pipe axis by a first offset distance and extends in the direction of the first pipe axis (delivery conduit 34 is spaced from discharge conduit 35 with a vertical offset as shown in Fig. 1), 
the second pipe includes a second main pipe portion of which one end is connected to the second opening portion (fluid channel 25), and a second branch pipe portion that is branched from a second branch position present in a middle of the second main pipe portion (water channel 32 intersects with fluid channel 25), the second main pipe portion includes a second straight pipe portion of which one end is connected to the second opening portion and which extends in a direction of a second pipe axis (air channel 31 with fluid channel 25 extends longitudinally; [0045]; Fig. 1), 
a third straight pipe portion that is offset from the second straight pipe portion in a direction orthogonal to the direction of the second pipe axis by a second offset distance and extends in the direction of the second pipe axis (instrument channel 24 is spaced from air channel 31 with a vertical offset as shown in Fig. 1), and a second connecting pipe portion that connects the second straight pipe portion to the third straight pipe portion (distal portions of instrument channel 24 and fluid channel 25 through distal opening 19), the second branch pipe portion is a linear pipe line portion that is offset from the second straight pipe portion in the direction orthogonal to the direction of the second pipe axis by a third offset distance and extends in the direction of the second pipe axis (water channel 32 is spaced from air channel 31 with a vertical offset as shown in Fig. 1; [0042-44]), 
one end of the second branch pipe portion is connected to the second connecting pipe portion (water channel 32 connected to the distal portion of fluid channel 25), a pipe line portion of the first main pipe portion, which is closer to the first opening portion than the first branch position, and the second straight pipe portion are arranged adjacent to each other in a direction orthogonal to the direction of the longitudinal axis (balloon channel 26 and fluid channel 25 are vertically adjacent as shown in Fig. 1), and the first branch pipe portion and the second straight pipe portion are arranged at positions overlapping with each other in a case where the first pipe and the second pipe are projected onto a plane perpendicular to the direction of the longitudinal axis (delivery conduit 34 and air channel 31 overlap in a vertical projection of the configuration shown in Fig. 1; [0042-45]).
Fukushima does not disclose the third offset distance being shorter than the second offset distance.  However, Saiga discloses an ultrasound endoscope 2 with conduits 61-65 provided in an 
Regarding Claim 2, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Fukushima further discloses wherein the second straight pipe portion is disposed closer to the distal end side than the first branch position in the direction of the longitudinal axis (air channel 31 extends distally of the vertical component of delivery conduit 34 that branches from balloon channel 26; [0044]; Fig. 1).
Regarding Claim 4, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Fukushima further discloses wherein the second connecting pipe portion includes a first curved pipe portion disposed at one end thereof (bent distal portion of instrument channel 24 to distal opening 19) and a second curved pipe portion disposed at the other end thereof (bent distal portion of fluid channel 25 to distal opening 19), the other end of the second straight pipe portion is connected to the first curved pipe portion (fluid channel 25 connects to the bent distal portion near distal opening 19) and one end of the third straight pipe portion is connected to the second curved pipe portion (instrument channel 24 connects to the bent distal portion near distal opening 19), and the second branch position is provided on a pipe line portion that includes the first curved pipe portion and the second curved pipe portion (water channel 32 intersects with fluid channel 25, which includes a bent distal portion; [0042-44]; Fig. 1).

Claims 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Saiga as applied to claim 1 above, and further in view of US 20210085158 A1 by Ikuma et al. (hereinafter “Ikuma”).
Regarding Claim 3, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Modified Fukushima does not disclose wherein the third offset distance is longer 
Regarding Claim 5, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Fukushima further discloses wherein the second connecting pipe portion includes a first curved pipe portion disposed at one end thereof (distal portion of instrument channel 24 through distal opening 19) and a second curved pipe portion disposed at the other end thereof (distal portion of fluid channel 25 through distal opening 19).
Fukushima does not disclose a straight connecting pipe portion or the second branch position is provided on the straight connecting pipe portion.  However, Ikuma discloses an endoscope 5 with an elongated insertion portion 8 including a water feeding tube 13 and a suction tube 14.  Water feeding tube 13 is connected to a conduit 31 and suction tube 14 is connected to conduit 32 as shown in Figs. 1, 4.  A straight conduit 33 is provided between and attaches to each of the conduits 31 and 32 at either end ([0093-100]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Fukushima with the conduit configuration disclosed by Ikuma with the benefit of allowing multiple flow patterns between the conduits (Ikuma [0100]).
Regarding Claim 6, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Fukushima further discloses wherein the first main pipe portion and the first branch pipe portion are arranged along a first imaginary plane (discharge conduit 35 and delivery conduit 34 are arranged vertically as shown in Fig. 1) and the second main pipe portion and the second branch pipe portion are arranged along a second imaginary plane (air channel 31 and water channel 32 are arranged vertically as shown in Fig. 1). 

Regarding Claim 7, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Fukushima further discloses wherein the first main pipe portion, the first straight pipe portion, and the second straight pipe portion are arranged along a same straight line (discharge conduit 35, delivery conduit 34, and air channel 31 are arranged vertically as shown in Fig. 1). 
Fukushima does not disclose the second branch pipe portion and the third straight pipe portion are arranged at positions away from the same straight line in a case where the first pipe and the second pipe are projected onto a plane perpendicular to the direction of the longitudinal axis.  However, Ikuma discloses an endoscope 5 with an elongated insertion portion 8 including a channel tube 12, water feeding tube 13, and a suction tube 14.  As shown in Figs. 2-3, lines formed by the projections of any two of the channel tube 12, the water feeding tube 13, and the suction tube 14 would neither overlap or be parallel to each other ([0078-80]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Fukushima with the conduit configuration disclosed by Ikuma with the benefit of allowing multiple flow patterns between the conduits (Ikuma [0100]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Saiga as applied to claim 1 above, and further in view of US 20170014099 A1 by Morimoto (hereinafter “Morimoto”).
Regarding Claim 8, Fukushima as modified by Saiga discloses the ultrasound endoscope according to claim 1.  Fukushima further discloses wherein the distal-end-part body includes an 
the ultrasound observation unit is disposed closer to the distal end side than the balloon mounting portion in the direction of the longitudinal axis (ultrasonic transducer 17 distal of balloon channel 26; [0042]), the endoscopic observation unit is disposed closer to a proximal end side than the balloon mounting portion in the direction of the longitudinal axis (elongated tube 11 extends proximal to the balloon 21; Fig. 1), the endoscopic observation unit is provided with the second opening portion (distal opening 19 at the distal end of fluid channel 25), 
one of the first main pipe portion and the first branch pipe portion forms a supply passage to the first opening portion (delivery conduit 34), and the other thereof forms a suction passage from the first opening portion (discharge conduit 35; [0044]), and one of the third straight pipe portion and the second branch pipe portion forms passage to the second opening portion (instrument channel 24), and the other thereof forms a water supply passage supplying liquid to the second opening portion (water channel 32; [0045]; Fig. 1).
Fukushima does not disclose the ultrasound observation unit provided with the first opening portion, the supply passage supplying a liquid, the suction passage sucking the liquid, and an air supply passage supplying air to the second opening portion.  However, Morimoto discloses an ultrasonic endoscope 10 including an ultrasonic observation unit 60 with tip-side opening surface 70 at the distal end ([0055-58]; Figs. 3-5).  The ultrasonic endoscope 10 further includes a balloon pipe line with a distal opening that branches into water supply line 112 and balloon drain pipe line 114 as shown in Fig. 2 ([0049-50]).  At an adjacent distal opening, air supply/water supply line 102 branches into air supply line 108 and water supply line 110 ([0044]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Fukushima with the pipe lines disclosed by Morimoto with the benefit of allowing for communication between the supply and source lines (Morimoto [0048]).
Claim 9, Fukushima as modified by Saiga and Morimoto discloses the ultrasound endoscope according to claim 8.  Fukushima does not disclose wherein the first main pipe portion forms the suction passage, and the first branch pipe portion forms the water supply passage.  However, Morimoto discloses a balloon pipe line with a distal opening that branches into water supply line 112 and balloon drain pipe line 114 as shown in Fig. 2 ([0049-50]).  At an adjacent distal opening, air supply/water supply line 102 branches into air supply line 108 and water supply line 110 ([0044]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Fukushima with the pipe lines disclosed by Morimoto with the benefit of allowing for communication between the supply and source lines (Morimoto [0048]).
Regarding Claim 10, Fukushima as modified by Saiga and Morimoto discloses the ultrasound endoscope according to claim 8.  Fukushima further discloses wherein the ultrasound observation unit includes an ultrasound transducer (one of the transducers in the ultrasonic transducer array 17), the endoscopic observation unit includes a window (viewing window), and a nozzle of which a jet port faces the observation window is mounted on the second opening portion (fluid nozzle 18 for washing the viewing window at distal opening 19; [0040-41]; Fig. 1).
Fukushima does not disclose the endoscopic observation unit having an observation window and an illumination window.  However, Morimoto discloses an ultrasonic endoscope 10 including an endoscopic observation unit 80 including an observation window 88 and illumination windows 90 (0065-67]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Fukushima with the windows disclosed by Morimoto with the benefit of forming and displaying an endoscopic image on a monitor (Morimoto [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200054353 A1
US 20020040181 A1

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795